Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 1 of 31 Page ID #:348



     11 James R. Hawkins, Cal Bar No. 192925
        Gregory Mauro, Cal Bar No. 222239
     22 JAMES R. HAWKINS, APLC
        9880 Research Drive, Suite 200
     33 Irvine, California 92618
        Telephone: 949.387.7200
     44 Facsimile: 949.387.6676
        Email: james@jameshawkinsaplc.com
     55        greg@jameshawkinsaplc.com
         Attorneys for Plaintiffs ANTONIO
      66 NAVARRETE individually and on
          behalf of all others similarly situated
     77

     88
                                 UNITED STATES DISTRICT COURT
     99
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    10
    10
    11
    11 ANTONIO NAVARRETE, individually              Case No. 8:19-cv-00794-JLS-ADS
    12 and on behalf of all others similarly        Hon. Josephine L. Staton
    12    situated,
    13                                              MEMORANDUM OF POINTS AND
    13                     Plaintiffs,              AUTHORITIES IN SUPPORT OF
    14                                              MOTION FOR PRELIMINARY
    14          v.                                  APPROVAL OF CLASS ACTION
    15                                              AND REPRESENTATIVE ACTION
    15 SPRINT/UNITED MANAGEMENT                     SETTLEMENT
    16 COMPANY, a Kansas Corporation;
    16 SPRINT CORPORATION, a Kansas            Date: November 20, 2020
    17 Corporation; and DOES  1-50, inclusive, Time: 10:30 a.m.
    17                                         Courtroom: 10A
    18                Defendants.
    18                                         Complaint Filed: January 29, 2019
    19                                              FAC: January 28, 2020
    19                                              Trial Date: None Set
    20
    20
    21
    21
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27

    28



                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 2 of 31 Page ID #:349



     1                             TABLE OF CONTENTS
     2

     3   I.     INTRODUCTION AND SUMMARY……………………………….…….1
     4   II.    FACTUAL AND PROCEDURAL BACKGROUND……………….……..2
     5                 A. The Pleadings and the Parties…………………………………2
     6                 B. The Parties Have Completed Comprehensive Discovery……..3
     7                 C. Mediation, Motion for Class Certification, Settlement
     8                    Negotiations and Preliminary Approval………………………3
     9   III.   SUMMARY OF SETTLEMENT TERMS ………………….……………..4
    10                 A. The Class and Class Members……………………………..…4
    11                 B. Settlement Consideration……………………………………...4
    12                       1. The Gross Settlement (“GSF”)………………………....4
    13                       2. The Net Settlement Amount (“NSA”)……………….…4
    14                       3. Non- Reversionary Settlement…………………………5
    15                       4. Individual Settlement Payments………………………..5
    16                       5. The Release Claims…………………………………….6
    17   IV.    ARGUMENTS FOR PRELIMINARY SETTLEMENT APPROVAL……..6
    18            A. The Settlement Is Fair, Adequate, and Reasonable………………….6
    19                             1. Strength of the Plaintiff’s Case…………………..7
    20                             2. Risk, Expense, Complexity, and Duration of
    21                                Further Litigation…………………………...……9
    22                             3. Risk of maintaining class action status throughout
    23                                the trial………………………………………….15
    24                             4. The Amount offered in settlement……………...16
    25                             5. Extent of discovery completed and stage of the
    26                                proceedings……………………………………..18
    27                             6. The experience and views of counsel…………...18
    28

                                               I
                               TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 3 of 31 Page ID #:350



     1           B. The Requirements for Conditional Certification are Satisfied……..19
     2                             1. The Class is sufficiently numerous……………..20
     3                             2. There are questions of law and fact common to the
     4                                class………………………………………….….20
     5                             3. Plaintiff’s claims are typical of those of the class
     6                                members………………………………………...20
     7                             4. Plaintiff and class counsel are adequate…….…..21
     8                             5. Common questions predominate over
     9                                individual………………………………………..22
    10                             6. Class resolution is superior to other available
    11                                methods…………………………………………22
    12           C. The Proposed Class Notice is Adequate……………………….…..22
    13           D. Requested Fees, Costs, and Enhancement Are Reasonable………....23
    14   V.    NOTICE TO THE LWDA ………………………………………………...24
    15   VI.   CONCLUSION…………………………………………………………….24
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                              II
                              TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 4 of 31 Page ID #:351



     1                               TABLE OF AUTHORITIES
     2   Amaraut, et. al. v. Sprint/United Management Company,
     3         USDC Case No.: 3:19-cv-00411-WQH-AHG……………………..……2,6
     4   Bono Enterprises, Inc. v. Bradshaw
     5         32 Cal. App. 4th 968 (1995)……………………………………………….…9
     6   Brinker Rest. Corp. v. Super. Ct.,
     7         53 Cal. 4th 1004 (2012)……………………………………………...10,11,12
     8   Castillo v. Bank of America Nat’l Assoc.,
     9         2018 U.S. Dist. LEXIS 132369 (C.D. Cal. Feb. 1, 2018)……………….....12
    10   Clark v. Super. Ct.,
    11         50 Cal. 4th 605 (2010)…………………………………………………...…13
    12   Class Plaintiffs v. City of Seattle,
    13         955 F.2d 1268 (9th Cir. 1992)…………………………………………….....7
    14   Cortez v. Best Buy,
    15         2012 U.S. Dist. LEXIS 15190 (C.D. Cal. Jan. 25, 2012)…………………..12
    16   Cummings v. Starbucks Corp.,
    17         2013 U.S. Dist. LEXIS 69260, *59 (C.D. Cal. Mar. 14, 2014)……………12
    18   Dailey v. Sears, Roebuck & Co.,
    19         214 Cal. App. 4th 974 (2013)………………………………………………11
    20   Duran v. U.S. Bank Natl. Ass’n,
    21         59 Cal. 4th 1 (2014)………………………………………………….……..11
    22   Francisco v. Emeritus Corp.,
    23         2017 U.S. Dist. LEXIS 220843 (C.D. Cal. Jul. 2014, 2017)………………13
    24   Gonzalez v. Millard Mall Servs.,
    25         281 F.R.D. 455 (S.D. Cal. 2012)…………………………………………..12
    26   Guerrero v. Halliburton Energy Servs. Inc.,
    27         231 F. Supp. 3d 797 (E.D. Cal. Feb. 3, 2017)……………………………..13
    28

                                                  III
                                   TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 5 of 31 Page ID #:352



     1   Hanlon v. Chrysler Corp.,
     2          150 F.3d 1011 (9th Cir. 1998)……………………………………...….passim
     3   In re Taco Bell Wage & Hour Actions,
     4          2012 U.S. Dist. LEXIS 168219 (E.D. Cal. Nov. 27, 2012)………………..13
     5   Joshua Caudle, et. al. v. Sprint, et. al.,
     6          USDC Northern District Case No.: 3:17-cv-068474-WHA……………….13
     7   Kirby v. Immoos Fire Protection, Inc.,
     8          53 Cal. 4th 1244 (2012)……………………………………………..…..12,13
     9   Lampe,
    10          19 Cal. App. 5th at 841……………………………………………….……12
    11   Ling v. P.F. Chang’s China Bistro, Inc.,
    12          245 Cal. App. 4th 1242 (2016)………………………………………..……13
    13   Officers for Justice v. Civil Service Com’n, etc.,
    14          688 F.2d 615 (9th Cir. 1982)…………………………………..…………….7
    15   Mendiola v. CPS Security Solutions, Inc.
    16          60 Cal. 4th 833 (2015)………………………………………………………9
    17   Molski v. Gleich,
    18          318 F.3d 937 (9th Cir. 2003)…………………………………..…………...19
    19   Morillion v. Royal Packing Co.
    20          22 Cal. 4th 575 (2000)………………………………………………….…….9
    21   Naranjo et al. v. Spectrum Security Services, Inc.
    22          No. B256232 (Cal. Ct. App. Sept. 26, 2019)………………………………14
    23   Nat’l Rural Telecomm. Coop. v. DIRECTV, Inc.,
    24          221 F.R.D. 523 (C.D. Cal. 2004)……………………………………12,17,18
    25   Phillips Petroleum Co. v. Shutts,
    26          472 U.S. 797 (1985)………………………………………………………..23
    27
    28

                                                  IV
                                   TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 6 of 31 Page ID #:353



     1   Pineda v. Bank of America, N.A.,
     2         50 Cal. 4th 1389 (2010)…………………………………...………………..13
     3   Serrano v. Aerotek, Inc.,
     4         21 Cal. App. 5th 773 (2008)…………………………………………….….11
     5   Sillah v. Command Int’l Sec. Servs.,
     6         154 F. Supp. 3d 891 (N.D. Cal. 2015)……………………………..………13
     7   Van Bronkhorst v. Safeco Corp.,
     8         529 F.2d 943 (9th Cir. 1976)………………………………………………...7
     9   Walgreen Co. Overtime Cases,
    10         231 Cal. App. 4th 437 (2014)………….……………………………….…..11
    11   White v. Starbucks,
    12         497 F. Supp. 2d 1080 (N.D. Cal. 2007)……………………………………10
    13   Williams v. MGM-Pathe Commun. Co.,
    14         129 F.3d 1026 (9th Cir. 1997)………………………………...……………23
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                                 V
                                 TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 7 of 31 Page ID #:354



     1                         Statutes, Rules and Regulations
     2   California Code of Civil Procedure § 22……………………………………….…13
     3   California Code of Civil Procedure 382…………………………………….…….21
     4   California Labor Code §§ 203……………………………………………….5,14,17
     5   California Labor Code §§ 226………………………………………………....14,17
     6   California Labor Code §§ 226.7…………………………………………………..14
     7   California Labor Code §§ 2698…………………………………….……………..21
     8

     9                                  Federal Rules
    10   Fed. Rules Civ. Proc., rule 23………………………………………………….20,22
    11   Fed. Rules Civ. Proc., rule 23(a)………………………………………………….19
    12   Fed. Rules Civ. Proc., rule 23(a)(1)……………………………………………….20
    13   Fed. Rules Civ. Proc., rule 23(a)(2)……………………………………………….20
    14   Fed. Rules Civ. Proc., rule 23(a)(3)…………………………………………….…19
    15   Fed. Rules Civ. Proc., rule 23(b)(3)……………………………………………....19
    16   Fed. Rules Civ. Proc., rule 23(a)(4)……………………………………………….21
    17   Fed. Rules Civ. Proc., rule 23(b)(3)………………………………………...…….22
    18   Fed. Rules Civ. Proc., rule 23(c)(2)(B)…………………………………………...23
    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                             VI
                              TABLE OF CONTENTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 8 of 31 Page ID #:355



     1                MEMORANDUM OF POINTS AND AUTHORITIES
     1
     2   I.    INTRODUCTION AND SUMMARY
     2
     3         Plaintiff Antonio Navarrete (“Plaintiff”), on behalf of himself and the
     3
     4   proposed Class Members hereby respectfully requests that the Court issue an order
     4
     5   preliminarily approving the parties’ Joint Stipulation and Class and Representative
     5
     6   Agreement and Release (“Settlement” or “Settlement Agreement”).
     6
     7         Plaintiff, without opposition from Defendant Sprint United Management
     7
     8   Company (“Defendant”), submits this memorandum of points and authorities in
     8
     9   support of the motion for preliminary approval of the Settlement. Plaintiff
     9
    10   respectfully requests on behalf of the Class that the Court preliminarily approve
    10
    11   the Settlement Agreement which is attached to the declaration of James Hawkins
    11
    12   (“Hawkins Decl.”) as Exhibit 1 and the Notice of Class Action Settlement and Opt
    12
    13   Out Form attached as Exhibits A and B thereto.
    13
    14          Subject to the Court’s approval, the parties have agreed to settle this action
    14
    15   for the Gross Settlement Fund (“GSF”) of Two Million Seven Hundred and Fifty
    15
    16   Thousand Dollars and Zero Cents ($2,750,000.00). This sum shall include all
    16
    17   payments made to class members that do not exclude themselves, the Court-
    17
    18   approved enhancement award to the Class Representative in the amount of $5,000,
    18
    19   the Court-approved Administration Costs in the amount of $55,000, and the Court-
    19
    20   approved Class Counsel attorneys’ fees in the amount of $916,666.67 or as
    20
    21   otherwise approved by the Court and costs not to exceed $20,000, and PAGA
    21
    22   award in the amount of $100,000 of which seventy-five percent ($75,000) will be
    22
    23   paid to the LWDA and twenty-five percent ($25,000) will be distributed to the
    23
    24   Settlement Class Members. The GSF is non-reversionary. The employer share of
    24
    25   taxes on the wage portion of the GSF shall be paid by Defendant separate and
    25
    26   apart from the GSF. The remaining Net Settlement Amount (“NSA”) estimated at
    26
    27   $1,673,334 will be allocated for Individual Settlement Payments and based on the
    28 number of Class Workweeks Worked by the Plaintiff Class Member, as a fraction

                                                  -1-
                      MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 9 of 31 Page ID #:356



     1   of the total Class Workweeks worked of all Class Members.
     1
     2         Any Class Members who separated their employment with Defendant between
     2
     3   February 25, 2016 and April 8, 2020 will be credited with an additional 5% of
     3
     4   their Workweeks for the LC 203 claim. Any individual who worked any time
     4
     5   during the FLSA Period from February 25, 2016, through and including April 8,
     5
     6   2020 and who did not timely and properly file and complete an opt in form in the
     6
     7   lawsuit Amaraut, et. al. v. Sprint/United Management Company, USDC Case
     7
     8   No.: 3:19-cv-00411-WQH-AHG, will be credited with an additional 5% of their
     8
     9   Workweeks. The Parties agree that the entire amount of the Net Settlement Fund,
     9
    10   less applicable Employee’s Taxes and Required Withholdings, shall be distributed
    10
    11   to Class Members. (Settlement ¶ 7).
    11
    12         Based upon Defendant’s records, the Class consists of approximately 5,700
    12
    13   current and former Class Members. (Settlement, ¶ 2.5). Plaintiff respectfully
    13
    14   submits the Settlement Agreement provides the Class Members with a fair,
    14
    15   adequate and reasonable settlement of their class claims against Defendant and
    15
    16   asks the Court to enter the concurrently filed [Proposed] Order preliminarily
    16
    17   approving it.
    17
    18   II.   FACTUAL AND PROCEDURAL BACKGROUND
    18
    19         A.        The Pleadings and the Parties
    19
    20          On January 29, 2019, Plaintiff filed this putative class action against
    20
    21   Defendant seeking to represent all of Defendant’s non-exempt employees in
    21
    22   California who worked in retail stores alleging the following causes of action: (1)
    22
    23   failure to pay minimum wages including overtime; (2) failure to provide meal
    23
    24   periods; (3) failure to provide rest periods; (4) failure to timely pay wages; (5)
    24
    25   unreimbursed expenses; (6) unfair competition; and (7) PAGA. On February 11,
    25
    26   2019, Plaintiff exhausted his remedies with the LWDA regarding the PAGA claims
    26
    27   and filed a separate PAGA action on April 5, 2019. A stipulation to amend the
    28 complaint to add claims for PAGA to this action was filed on January 28, 2020.

                                                   -2-
                         MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 10 of 31 Page ID
                                  #:357


   1   (Dkt. No. 21). Defendant denies and continue to deny the allegations in this
   1
   2   Action. (Hawkins Decl., ¶ 2).
   2
   3          Defendant owns retail stores in which it sells cell phones and related products
   3
   4   to its customers. Plaintiff and the Class Members worked at Defendant’s various
   4
   5   retail stores throughout California. (Hawkins Decl., ¶ 3).
   5
   6         B.     The Parties Have Completed Comprehensive Discovery
   6
   7         Each of the parties both exchanged comprehensive discovery. (Hawkins
   7
   8   Decl. ¶¶ 5-9; Settlement ¶ 1.7). The parties have also conferred as to the production
   8
   9   of voluminous documents and information for the putative class members. (Id.).
   9
  10   Defendant produced hundreds of pages and tens of thousands of lines of data
  10
  11   relating to the claims. In advance of the mediation, the parties exchanged
  11
  12   information regarding the putative class, including workweeks and rates of pay
  12
  13   among the class members, policies, training information, sampled time and pay
  13
  14   records, information relating to the defendants and numerous other documents and
  14
  15   information. The parties have also conducted extended conferences regarding the
  15
  16   allegations in the litigation and Defendant’s practices relating to putative class
  16
  17   members working in California. (Id.). Plaintiff’s counsel has thus conducted
  17
  18   extensive discovery relating to the claims. (Id.).
  18
  19         C.     Mediation, Settlement Negotiations and Preliminary Approval
  19
  20          After conducting comprehensive review and analysis, many meetings, and
  20
  21   ongoing exchanges of documents and information, on December 10, 2019, the
  21
  22   Parties participated in a mediation session before mediator Gig Kyriacou, Esq., an
  22
  23   experienced mediator who has mediated numerous wage-hour class actions. At the
  23
  24   conclusion of the mediation session, the Parties reached a settlement for $2,750,000
  24
  25   to resolve the Parties’ dispute. The Parties then worked to arrive at the final form
  25
  26   of the Settlement Agreement that is now before this Court for preliminary approval.
  26
  27   (Hawkins Decl., ¶ 9).
  28

                                                 -3-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 11 of 31 Page ID
                                  #:358


   1   III.   SUMMARY OF SETTLEMENT TERMS
   1
   2          A.     The Class and Class Members
   2
   3          Pursuant to the Settlement, the “Class” or “Class Members” means all
   3
   4   current and former non-exempt employees of Defendant Sprint/United
   4
   5   Management Company who worked in Defendant’s retail stores in the State of
   5
   6   California during the Class Period of February 25, 2016, through April 8, 2020.
   6
   7   Defendant represents there are approximately 5,700 Class Members who worked
   7
   8   approximately 350,000 workweeks. (Settlement ¶ 2.5; 4.8). If the number of
   8
   9   Workweeks submitted by Defendant to the Settlement Administrator exceeds
   9
  10   350,000 by ten percent (10%), Plaintiff shall have the option in its sole
  10
  11   discretion to rescind/void the Settlement. (Settlement ¶ 4.8.)
  11
  12          Class Members who do not exclude themselves will receive settlement
  12
  13   payments from the NSA calculated and apportioned from the GSF based on their
  13
  14   workweeks earned over the Class Period. Therefore, the more workweeks Class
  14
  15   Members earned, the more they were alleged to have suffered violations. (Hawkins
  15
  16   Decl. ¶ 6).
  16
  17          B.     Settlement Consideration
  17
  18                 1.    The Gross Settlement Fund ("GSF")
  18
  19          Defendants agree to pay a non-reversionary GSF of Two Million Seven
  19
  20   Hundred and Fifty Thousand Dollars and Zero Cents ($2,750,000.00). (Settlement,
  20
  21   ¶ 2.20).
  21
  22                 2.    The Net Settlement Amount ("NSA")
  22
  23          Upon the Court granting preliminary and then final approval of the
  23
  24   requested amounts, the following specific payments will be made from the GSF to
  24
  25   arrive at the NSA, which is the amount available for distribution to the Participating
  25
  26   Class Members (Settlement, ¶ 7):
  26
  27       Up to $5,000 allocated to Plaintiff as an enhancement for serving as Class
  28          Representative. (Settlement, ¶ 7.2.1).
                                                -4-
                     MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 12 of 31 Page ID
                                  #:359


   1       An amount of approximately $55,000 to be paid to ILYM Group, Inc.,
   1
   2         for serving as the Settlement Administrator in this action and to cover
   2
   3         the cost of the Settlement Administration. (Settlement, ¶ 7.2.2).
   3
   4       $100,000 allocated to PAGA penalties, with 75% ($75,000) being paid to the
   4
   5         LWDA from the GSF and 25% ($25,000) remaining for pro rata distribution
   5
   6         to the Participating Class Members. (Settlement, ¶ 7.2.1).
   6
   7       An amount not to exceed one-third of the GSF,
   7
   8         or $916,666, in attorneys’ fees to James Hawkins APLC as
   8
   9         Class Counsel. (Settlement, ¶ 7.2).
   9
  10       Documented costs of up to $20,000 to Class Counsel. (Settlement, ¶ 7.2).
  10
  11   In the event the Court grants approval of these requested amounts, the total NSA
  11
  12   available to be paid to Participating Class Members will be approximately
  12
  13   $1,673,334. Any of the foregoing amounts not approved by the Court will be
  13
  14   added to the NSA. (Hawkins Decl., ¶ 14).
  14
  15                3.     Non-Reversionary Settlement
  15
  16         This is a non-reversionary settlement. Thus, no money will revert to
  16
  17   Defendant. All of the NSA will be paid to all Participating Class Members based
  17
  18   upon a pro rata basis of workweeks over the Class Period. (Settlement ¶ 6).
  18
  19                4.     Individual Settlement Payments
  19
  20         Class Members who do not exclude themselves will receive their
  20
  21   settlement payment. After deducting the amounts specified in Paragraph 7, each
  21
  22   Plaintiff Class Members shall be entitled to a pro rata portion of the remaining amount
  22
  23   of the Gross Settlement Fund, which is known as the Net Settlement Amount.
  23
  24   Individual Settlement Payments shall be awarded to Plaintiff Class Members
  24
  25   from the Net Settlement Amount based on the number of Class Workweeks
  25
  26   Worked by the Plaintiff Class Member, as a fraction of the total Class Workweeks
  26
  27   worked of all Plaintiff Class Members.
  28          Any Class Members who separated their employment with
                                                -5-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 13 of 31 Page ID
                                  #:360


   1   Defendant between February 25, 2016 and April 8, 2020 will be credited with an
   1
   2   additional 5% of their Workweeks for the LC 203 claim. Any individual who
   2
   3   worked any time during the FLSA Period from February 25, 2016, through and
   3
   4   including April 8, 2020 and who did not timely and properly file and complete an
   4
   5   opt in form in the lawsuit Amaraut, et. al. v. Sprint/United Management
   5
   6   Company, USDC Case No.: 3:19-cv-00411- WQH-AHG, will be credited with an
   6
   7   additional 5% of their Workweeks. (Hawkins Decl. ¶ 15; Settlement ¶ 7.2.4.).
   7
   8         The Settlement also provides that, because the Individual Settlement
   8
   9   Payments represent a compromise of claims for alleged unpaid wages, interest,
   9
  10   reimbursement and statutory penalties, for tax purposes all Individual Settlement
  10
  11   Payments will be allocated as follows: 2/3 shall be attributed to penalties and
  11
  12   interest, to be reported on a 1099 Form; and 1/3 shall be attributed to wages subject
  12
  13   to all applicable payroll taxes, except for employer taxes, and will be reported on a
  13
  14   W-2 Form. Defendant will be separately responsible for the employer portion of
  14
  15   taxes allocated to wages separate and apart from the GSF. (Hawkins Decl. ¶ 16;
  15
  16   Settlement, ¶ 2.17).
  16
  17                5.     The Released Claims
  17
  18         All Class Members who do not exclude themselves from the Settlement will
  18
  19   be bound by the terms of the Settlement and subject to its release provisions.
  19
  20   (Settlement, ¶¶ 5.4; 5.5). The scope of the Released Claims and Released Parties
  20
  21   are defined in the Settlement and are focused on the facts and causes of action pled
  21
  22   in the operative complaints. (Id.). In addition, Plaintiff provides a general release
  22
  23   as to himself only. (Id.).
  23
  24   IV.   ARGUMENTS FOR PRELIMINARY SETTLEMENT APPROVAL
  24
  25         A.     The Settlement Is Fair, Adequate, and Reasonable
  25
  26         Federal Rule of Civil Procedure 23(e) requires court approval of any
  26
  27   class action settlement. The touchstone for approval is whether the settlement
  28   is “fair, adequate, and reasonable.” (See, e.g., Hanlon v. Chrysler Corp.,
                                                -6-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 14 of 31 Page ID
                                  #:361


   1   150 F.3d 1011, 1026 (9th Cir. 1998); Officers for Justice v. Civil Serv. Comm'n,
   1
   2   688 F.2d 615, 625 (9th Cir. 1982)). The Court’s review “must be limited to the
   2
   3   extent necessary to reach a reasoned judgment that the agreement is not the product
   3
   4   of fraud or overreaching by, or collusion between, the negotiating parties, and that
   4
   5   the settlement, taken as a whole, is fair, reasonable and adequate to all concerned.”
   5
   6   (Hanlon, 150 F.3d at 1027 (citation omitted)). As a “[s]ettlement is the offspring of
   6
   7   compromise,” the question “is not whether the final product could be prettier,
   7
   8   smarter or snazzier, but whether it is fair, adequate and free from collusion.” (Id.).
   8
   9         The law favors settlement, and this is particularly true in class actions where
   9
  10   substantial resources can be conserved by avoiding the time, cost, and rigors of
  10
  11   formal litigation. (Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 950 (9th Cir.
  11
  12   1976)). Indeed, strong judicial policy favors the settlement of actions in federal
  12
  13   court, particularly where class action litigation is concerned. (Class Plaintiffs v.
  13
  14   City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992); Rule 23(e)). The factors
  14
  15   which bear on settlement analysis include: (1) the strength of the plaintiffs' case;
  15
  16   (2) the risk, expense, complexity, and likely duration of further litigation; (3) the
  16
  17   risk of maintaining class action status throughout the trial; (4) the amount offered in
  17
  18   settlement; (5) the extent of discovery completed and the stage of the proceedings;
  18
  19   (6) the experience and views of counsel; (7) the presence of a governmental
  19
  20   participant; and (8) the reaction of the class members to the proposed settlement.
  20
  21   (Hanlon, 150 F.3d at 1026 (internal numbering added)). Plaintiff respectfully
  21
  22   submits that each of the applicable Hanlon factors supports granting preliminary
  22
  23   approval of the Settlement Agreement.
  23
  24                1.     Strength of the plaintiff’s case
  24
  25          The main thrust of Plaintiff’s claims against Defendants centered around
  25
  26   whether Defendants failed to pay all minimum and overtime wages for off the clock
  26
  27   work related to time working during meal periods and time spent on pre shift and
  28 post shift activities; the failure to provide duty free meal periods for 30 minutes and

                                                 -7-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 15 of 31 Page ID
                                  #:362


   1   within the first 5 hours and timely rest periods. Plaintiff maintained that he and the
   1
   2   class members were forced to open up and close down stores off the clock and to
   2
   3   tend to customers during lunches. Plaintiff alleges that he and various class
   3
   4   members were required to perform duties such as open the security gates, turn off
   4
   5   alarms, turn on/off lights, turn on the POS and computers, boot up the systems, and
   5
   6   tend to customers all while off the clock. At times this unpaid time was owed at an
   6
   7   overtime rate as class members worked over 8 hours in a day. Shifts typically
   7
   8   ranged from 4 to 8 hours, Saturday through Sunday, and were either positioned as
   8
   9   opening, closing or middle shifts. Plaintiff also contends Defendant failed to
   9
  10   reimburse mileage when individuals were traveling between stores during the
  10
  11   workday. This would typically happen when individuals were required to provide
  11
  12   staffing at other stores for various reasons. Lastly, Plaintiff argued that as a result
  12
  13   of these practices, Defendant was liable for additional statutory penalties.
  13
  14   (Hawkins Decl., ¶¶ 19-28, 43-51).
  14
  15           Under both statutory case law and the IWC Wage Orders, any time in
  15
  16   which employees are subject to the control of the employer or the employer knew
  16
  17   such work was being performed, Defendant is liable to pay that individual at their
  17
  18   regular rate or overtime rate as appropriate. Further, disruption of the meal periods
  18
  19   shall be counted as time worked. Plaintiff alleged Defendant failed to account for
  19
  20   off the clock time for pre and post shift activities and time Plaintiff and class
  20
  21   members were on lunch but required to tend to customers. Thus, Plaintiff and class
  21
  22   members were not paid all regular or overtime wages and were not provided with
  22
  23   duty free meals. This fact also requires employers to pay for all time worked
  23
  24   during the meal periods. Thus, Defendant is liable for the off the cock time during
  24
  25   meal periods. (Id.)
  25
  26          Employees must be paid for all “hours worked,” as that phrase is defined in
  26
  27   the Wage Order and interpreted by California courts. Hours worked is defined in
  28 the applicable Wage Orders as “the time during which an employee is subject to

                                                 -8-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 16 of 31 Page ID
                                  #:363


   1   the control of an employer, and includes all the time the employee is suffered or
   1
   2   permitted to work, whether or not required to do so.” (Wage Order 5-2001, Subd.
   2
   3   2(K); see also Mendiola v. CPS Security Solutions, Inc. (2015) 60 Cal. 4th 833.
   3
   4   Under this standard, “it is only necessary that the worker be subject to the control of
   4
   5   the employer in order to be entitled to compensation.” Morillion v. Royal Packing
   5
   6   Co. (2000) 22 Cal. 4th 575, 584. The Morillion Court reasoned that an employee is
   6
   7   under the employer’s control and entitled to compensation when the employer
   7
   8   ‘“directs, commands or restrains’ an employee.” Morillion, supra, 22 Cal. 4th at
   8
   9   583, quoting from Bono Enterprises, Inc. v. Bradshaw (1995) 32 Cal. App. 4th 968,
   9
  10   975. Here, Plaintiff argued Defendant failed to pay for all wages when clocked out
  10
  11   while under the control of Defendants. (Id.)
  11
  12          Plaintiff also argued Defendants failed to provide meal periods when Class
  12
  13   Members were required to tend to customers during a lunch.
  13
  14          Plaintiff has also alleged other claims for unfair competition, failure to
  14
  15   timely pay wages, pay stub violations and PAGA, with the majority of these claims
  15
  16   flowing from Defendant’s alleged failure to pay for off the clock work and
  16
  17   meal/rest period violations. While Plaintiff believes in the strength of the
  17
  18   allegations, there is no certainty they could prove sufficient systematic violations at
  18
  19   Defendant’s hands to certify the Class and ultimately prevail at trial. (Hawkins
  19
  20   Decl., ¶¶ 20). Indeed Defendant has recently settled numerous cases wherein it
  20
  21   claims to have implemented new policies and procedures to comply with California
  21
  22   law. Additionally, Defendant presented numerous defenses regarding Plaintiff’s
  22
  23   allegations, that, if successful, would result in no liability to Defendants. For
  23
  24   instance: Defendant’s policy required all hourly employees to record their time
  24
  25   accurately in its timekeeping system, which was RMS and later Kronos, and notify
  25
  26   management of any inaccuracies reflected in RMS or Kronos. In addition,
  26
  27   Defendant’s verification procedure, which asked employees a series of questions,
  28 including to confirm whether they worked off the clock or were provided legally

                                                 -9-
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 17 of 31 Page ID
                                  #:364


   1   compliant meal and rest breaks, was another channel for employees to report issues
   1
   2   internally. Defendant also had policies providing for 30-minute meal periods before
   2
   3   the start of the 5th hour and another 30-minute meal period if worked more than 10
   3
   4   hours, and 10 minute rest breaks every four hours. Defendant also had pay codes
   4
   5   “CA Meal/Break Pmt.,” when meal period violations occurred. Management was
   5
   6   charged with entering meal and rest break penalties when one was missed or not
   6
   7   provided. Defendant’s policies also provided for scheduling of meal breaks.
   7
   8                2.     Risk, expense, complexity, and duration of further litigation
   8
   9          Defendant vehemently denies and continues to deny each of the claims and
   9
  10   contentions alleged by Plaintiff, including that class certification is appropriate.
  10
  11   (Hawkins Decl., ¶¶ 22-40). Defendant asserted multiple factual and legal defenses
  11
  12   to class certification and liability, and deny any wrongdoing or legal liability
  12
  13   arising out of any of the facts or conduct alleged in the matter.
  13
  14         Defendant contradicted claims that employees were not allowed to work off
  14
  15   the clock and that employees were to report all time including time worked during
  15
  16   meal periods and during pre and post shift activities. Defendant also argued that
  16
  17   employees were provided meal and/or rest periods and were aware of their right to
  17
  18   breaks, or the choice not to take breaks if they choose, and contradicted that
  18
  19   employees worked off the clock or were otherwise not paid wages. White v.
  19
  20   Starbucks, 497 F. Supp. 2d 1080, 1085-87 (N.D. Cal. 2007) (granting summary
  20
  21   judgment to the employer after employee testified that “nobody told him or
  21
  22   instructed him not to take a rest period” and it was her choice not to take rest
  22
  23   breaks). Defendants emphasized that “Proof an employer had knowledge of
  23
  24   employees working through meal periods will not alone subject the employer to
  24
  25   liability for premium pay; employees cannot manipulate the flexibility granted them
  25
  26   by employers to use their breaks as they see fit to generate such liability.” Brinker
  26
  27   Rest. Corp. v. Super. Ct., 53 Cal. 4th 1004, 1028 (2012) (citations omitted);
  28 Serrano v. Aerotek, Inc., 21 Cal. App. 5th 773 (2008) (holding employer was not

                                                 - 10 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 18 of 31 Page ID
                                  #:365


   1   liable for alleged missed breaks where it notified employees of rest break
   1
   2   requirements and encouraged employees to report if they missed breaks).
   2
   3   Defendants also argued that, a missed break will not violate the law where the
   3
   4   employee voluntarily missed, shortened, or postponed it, and that Plaintiff must
   4
   5   demonstrate why each break was non-compliant. See In re Walgreen Co. Overtime
   5
   6   Cases, 231 Cal. App. 4th 437, 443 (2014), ordered withdrawn (holding that under
   6
   7   Brinker “you additionally must ask why the worker missed the break before you
   7
   8   can determine whether the employer is liable. If the worker was free to take the
   8
   9   break and simply chose to skip or delay it, there is no violation and no employer
   9
  10   liability”). (Hawkins Decl., ¶¶ 28, 29).
  10
  11           Defendant further argued that Plaintiff will face significant challenges
  11
  12   certifying a class. Defendant alleged there were different several positions at retail
  12
  13   stores with varying levels of responsibilities and job duties. In addition, Defendant
  13
  14   alleged that relevant differences existed across retail stores, across the state, with
  14
  15   different layouts, sizes and operations, customer traffic, and management of
  15
  16   operations. Defendant further noted a variety of opening and closing procedures a
  16
  17   variety of break practices at different stores, differing postings reminding various
  17
  18   groups of breaks that will complicate certification of a class outside of the
  18
  19   settlement context. (Hawkins Decl., ¶ 30).
  19
  20          Defendant further argued Plaintiff would face difficult challenges showing a
  20
  21   uniform unlawful policy. See also, e.g., Duran v. U.S. Bank Natl. Ass’n, 59 Cal. 4th
  21
  22   1, 26, 29. 34 (2014); see, e.g., Brinker, 53 Cal. 4th at 1052 (denying certification
  22
  23   where plaintiffs failed to submit “substantial evidence” [rather than anecdotal
  23
  24   evidence] of a “uniform, companywide policy” and observing that, in such
  24
  25   circumstances, “proof of… liability would have to continue in an employee-by-
  25
  26   employee fashion.”); Dailey v. Sears, Roebuck & Co., 214 Cal. App. 4th 974, 1002
  26
  27   (2013) (class certification properly denied where although the evidence suggested
  28 class members “did not regularly take uninterrupted meal periods and personally

                                                  - 11 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 19 of 31 Page ID
                                  #:366


   1   were never told they were entitled to meals and rest breaks", “[n]othing in [the
   1
   2   plaintiff’s] evidence indicates that [defendant] prohibits class members from taking
   2
   3   uninterrupted meal and rest breaks, or that it has a uniform policy of requiring ‘on-
   3
   4   duty’ meal and rest breaks”);Cortez v. Best Buy, 2012 U.S. Dist. LEXIS 15190
   4
   5   (C.D. Cal. Jan. 25, 2012) (denying class certification for overtime and meal and rest
   5
   6   break claims because no method offered to determine which employees were or
   6
   7   were not given lawful breaks). (Hawkins Decl., ¶ 31).
   7
   8         Rather Defendant emphasized that statements of numerous retail employees
   8
   9   illustrate no class-wide uniform policy of illegality. See Gonzalez v. Millard Mall
   9
  10   Servs., 281 F.R.D. 455, 463 (S.D. Cal. 2012) (denying class certification of meal
  10
  11   and rest break claims brought by mall janitors where putative class members
  11
  12   provided varying descriptions of meal and rest break procedures at each mall and/or
  12
  13   regarding each supervisor). Defendant also argued that Plaintiff’s claims are
  13
  14   unlikely to be certified because proof of non-compliant breaks, “would have to
  14
  15   continue in an employee-by-employee fashion, demonstrating who worked off the
  15
  16   clock, how long they worked, and whether Defendant knew or should have
  16
  17   known.”); Brinker, 53 Cal. 4th at 1051-52; see also Lampe, 19 Cal. App. 5th at 841-
  17
  18   42 (denying certification because each class member would be “required to
  18
  19   individually litigate numerous and substantial questions to determine his [or her]
  19
  20   right to recover following the class judgment”); see, e.g. Castillo v. Bank of
  20
  21   America Nat’l Assoc., 2018 U.S. Dist. LEXIS 132369 (C.D. Cal. Feb. 1, 2018)
  21
  22   (motion to dismiss granted on class claims because the plaintiffs failed to allege the
  22
  23   employer had a uniform practice throughout the state of requiring the alleged off-
  23
  24   the-clock work.). (Hawkins Decl., ¶ 32).
  24
  25           Defendant also argued there is no common evidence that can demonstrate
  25
  26   when a rest break was noncompliant. See, e.g., Cummings v. Starbucks Corp., 2013
  26
  27   U.S. Dist. LEXIS 69260, *59 (C.D. Cal. Mar. 14, 2014) (denying certification on
  28 rest break claim because there was no “common method of proof that can

                                               - 12 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 20 of 31 Page ID
                                  #:367


   1   demonstrate when employees were denied a second rest breaks, because rest breaks
   1
   2   are not documented”); In re Taco Bell Wage & Hour Actions, 2012 U.S. Dist.
   2
   3   LEXIS 168219 (E.D. Cal. Nov. 27, 2012). (Hawkins Decl., ¶ 33).
   3
   4          Defendant also challenged the application of unfair competition claims. Clark
   4
   5   v. Super. Ct., 50 Cal. 4th 605, 610 (2010). Damages are not recoverable. (Id.) Under
   5
   6   California law, the remedy for an alleged failure to provide breaks and timely final
   6
   7   wages are penalties, not wages. See e.g., Kirby v. Immoos Fire Protection, Inc., 53
   7
   8   Cal. 4th 1244, 1256 (2012) (holding break premiums are damages, not wages for
   8
   9   work performed); Pineda v. Bank of America, N.A., 50 Cal. 4th 1389, 1401–02
   9
  10   (2010) (holding waiting time penalties are not recoverable under the UCL);
  10
  11   Francisco v. Emeritus Corp., 2017 U.S. Dist. LEXIS 220843 (C.D. Cal. Jul. 2014,
  11
  12   2017) (dismissing UCL claim based on break premiums); Guerrero v. Halliburton
  12
  13   Energy Servs. Inc., 231 F. Supp. 3d 797 (E.D. Cal. Feb. 3, 2017). (Hawkins Decl., ¶
  13
  14   34).
  14
  15          Defendant also challenged the application of waiting time penalties to meal
  15
  16   and rest break claims and also argued potentially 2000 class members released their
  16
  17   LC 203 claims in the related case entitled Joshua Caudle, et. al. v. Sprint, et. al.,
  17
  18   USDC Northern District Case No.: 3:17-cv-068474-WHA. Waiting time penalties
  18
  19   are not recoverable for meal or rest break premiums. See Ling v. P.F. Chang’s
  19
  20   China Bistro, Inc., 245 Cal. App. 4th 1242, 1261 (2016); Kirby, 53 Cal. 4th at 1256
  20
  21   (the nonpayment of wages is “not the gravamen of a Section 226.7 violation.
  21
  22   Instead [Section 226.7] defines a legal violation solely by reference to an
  22
  23   employer's obligation to provide meal and rest breaks."). Any waiting time
  23
  24   penalties also stopped accruing on the date the Complaint was filed, January 29,
  24
  25   2019. See 2002 Update of the DLSE Enforcement Polices and Interpretations
  25
  26   Manual (revised), 4.5 (citing Code of Civil Procedure § 22); Sillah v. Command
  26
  27   Int’l Sec. Servs., 154 F. Supp. 3d 891, 918 (N.D. Cal. 2015). Defendant also
  28 challenged ability of Plaintiff to represent this diverse group of employees.

                                                 - 13 -
                     MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 21 of 31 Page ID
                                  #:368


   1
   1   (Hawkins Decl., ¶ 35). Naranjo et al. v. Spectrum Security Services, Inc. No.
   2
   2   B256232 (Cal. Ct. App. Sept. 26, 2019), the Appeals Court ruled that actions to
   3
   3   recover unpaid meal period premiums under Labor Code section 226.7 do not
   4
   4   entitle employees to derivative penalties under Labor Code section 203 (waiting
   5
   5   time penalties) or section 226 (inaccurate wage statements). The California
   6
   6   Supreme Court is currently deciding this issue.
   7
   7            Defendant also argued Plaintiff and the class members regularly took meal
   8
   8   breaks, clocked out for meal breaks, and that most stores have a room for
   9
   9   employees to eat their meals. Defendants also argued that the vast majority of the
  10
  10   time, Plaintiff and the Class Members receive completely uninterrupted duty-free
  11
  11   meal periods and breaks, and that Plaintiff would be hard pressed to identify times
  12
  12   when they worked while on a meal periods. (Hawkins Decl., ¶ 36).
  13
  13          Defendant also argued that Class Members are free to spend their meal
  14
  14   breaks however they wish and can spend that time to eat, read or go to their cars, or
  15
  15   leave the premises, or sleep. (Hawkins Decl., ¶ 37).
  16
  16          Defendant also argued that because putative class members record their
  17
  17   meal periods, there is simply no common record of whether an employee actually
  18
  18   chose to work through meal periods despite being provided meal periods.
  19
  19   Defendant also argued if employees had any concerns that he or she was not
  20
  20   provided with the opportunity to take a break, he or she could report this through
  21
  21   the verifications that employees complete at the end of every pay period and/or
  22
  22   daily. In addition, Defendant argued that its policies encouraged employees to
  23
  23   raise such concerns with management and/or Human Resources. (Hawkins Decl. ¶
  24
  24   38).
  25
  25          Accordingly, absent the present Settlement, the further conduct of this
  26
  26   litigation will likely span several additional years and require the dedication
  27
       of extensive resources, if class certification was granted, to establish the merits
  28

                                                - 14 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 22 of 31 Page ID
                                  #:369


   1   of all class claims at trial or through contested motion practice.
   1
   2         The issues and arguments Class Counsel has encountered and overcome in
   2
   3   arriving at the parties’ negotiated settlement terms were many and complex, and
   3
   4   required skillful advocacy that can arise only out of experience, professional
   4
   5   perspective, and success. The claims asserted are the types of claims Defendants
   5
   6   have alleged depend upon highly individualized inquiries. Yet, Class Counsel has
   6
   7   successfully advocated for an excellent resolution of claims that are complex,
   7
   8   evidence intensive, and nuanced, and can be very challenging to certify. Class
   8
   9   Counsel will also be required to dedicate significant time and resources to proving
   9
  10   the merits of the claims, prevailing on them at trial, and withstanding any appellate
  10
  11   challenges by Defendant. Class Counsel has invested substantial effort and
  11
  12   numerous hours in litigating this action through complex meet and confer efforts.
  12
  13   There is no doubt that future contested litigation will undoubtedly require continued
  13
  14   investment of significant time and resources of all parties and the Court.
  14
  15                3.     Risk of maintaining class action status throughout the trial
  15
  16         Plaintiff and Class Counsel recognize that the issues of liability and
  16
  17   class certification present significant uncertainty and risk, and the proposed
  17
  18   Settlement has accounted for this fact. If Plaintiff were unable to certify or
  18
  19   otherwise prevail on the class claims, a judgment would be entered for Defendant,
  19
  20   and the Class Members would receive nothing. The proposed Settlement, in
  20
  21   contrast, offers a guaranteed reasonable value to the Class Members that fairly and
  21
  22   reasonably accounts for the very real risks of continued litigation. Plaintiff will
  22
  23   also be required to establish a significant amount of witness testimony, pattern and
  23
  24   practice evidence, statistical evidence, sampling evidence, expert testimony, and
  24
  25   other evidence in order to evaluate and present arguments at trial if class
  25
  26   certification was granted. (Id.). Defendant vigorously contested liability, the
  26
  27   amount of claimed damages, and the propriety of Class certification, and would
  28 have continued to do so through trial. (Hawkins Decl., ¶¶ 14-51).

                                                - 15 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 23 of 31 Page ID
                                  #:370


   1         Although Plaintiff believes the claims are strong on their face, all of
   1
   2   Plaintiff’s claims on a class-wide basis faced a finding of potential individualized
   2
   3   issues at certification. (Id.). Defendant contended that the issue of whether or not
   3
   4   an employee worked off the clock without pay, was properly provided with all
   4
   5   required meal periods and rest breaks on any given day is highly dependent on
   5
   6   individualized facts and numerous credibility determinations, and should not be
   6
   7   susceptible to class wide determination.
   7
   8         As a result of the parties’ positions, their understanding of the merits of their
   8
   9   claims and defenses, the anticipated further lengthy duration of this litigation and
   9
  10   the expenses and resources it will require, and Plaintiff’s contemplation of the
  10
  11   considerable risk that Defendants could defeat certification and prevail on its
  11
  12   defenses, thus defeating any and all recovery for the Class Members, Plaintiff and
  12
  13   Class Counsel believe it is prudent to settle the claims on the terms set forth in the
  13
  14   Settlement Agreement.
  14
  15                4.     The amount offered in settlement
  15
  16         Here, Defendants will pay a GSF of $2,750,000. After Court-approved
  16
  17   deductions of the items referenced above, an estimated $1,673,334 will be available
  17
  18   for distribution to the Participating Class Members. (Hawkins Decl., ¶ 14). While
  18
  19   it is possible that the Class Members would have collected more than the GSF if
  19
  20   Plaintiff prevailed on the class claims at trial, the negotiated GSF represents
  20
  21   approximately 9% of the potential recovery available for the class claims which
  21
  22   results in an average value of approximately $288 and highest payout value of
  22
  23   approximately $1,037. (Hawkins Decl., ¶¶ 45, 46).
  23
  24          Through analysis and review of Defendant’s timekeeping and payroll
  24
  25   record production, in including Plaintiff’s own evidence, Plaintiff’s Counsel
  25
  26   estimated Defendant's potential maximum damages and penalties exposure on
  26
  27   claims for the failure to authorize and permit rest periods at $2,520,000, the meal
  28 period claim at $4,725,000, the minimum wage/OT Claim at approximately

                                                  - 16 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 24 of 31 Page ID
                                  #:371


   1   $5.250,000. (Hawkins Decl. at ¶¶ 17). Liquidated damages if recoverable and
   1
   2   depending on the number of opt-ins and willfulness under FLSA could potentially
   2
   3   double this figure. (the FLSA overtime claim overlaps with the California Labor
   3
   4   Code overtime claim). Id. Plaintiff valued the maximum LC section 226 at
   4
   5   approximately $4,470,225, the LC 203 maximum claim at approximately
   5
   6   $4,200,000, and the 2698 PAGA claim at approximately $8,900,000. The value of
   6
   7   the LC 2802 claim was valued at approximately $962,500. (see Hawkins Decl. at
   7
   8   ¶¶11-46 for analysis). These values totaled approximately 31 million in alleged
   8
   9   exposure.
   9
  10          Given the defenses raised by Defendant and the further risk of losing at
  10
  11   certification and/or trial, and the time and resource commitment it would entail, the
  11
  12   general facial compliance of Defendant's practices and timekeeping records, the
  12
  13   Settlement amount is reasonably balanced with the strength of Plaintiff’s claims to
  13
  14   provide a fair recovery on behalf of the class. (See, e.g., Nat’l Rural Telecomm.
  14
  15   Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004) (“in balancing, "a
  15
  16   proposed settlement is not to be judged against a speculative measure of what might
  16
  17   have been awarded in a judgment in favor of the class."”) (citation omitted); see
  17
  18   also, id. at 527 (“it is well-settled law that a proposed settlement may be acceptable
  18
  19   even though it amounts to only a fraction of the potential recovery that might be
  19
  20   available to the class members at trial.”) (citations omitted)).
  20
  21         Plaintiff respectfully submits the proposed Settlement is fair, reasonable, and
  21
  22   adequate, given the inherent risks of litigation, the risk that class certification may
  22
  23   be denied, and the costs of pursuing the litigation through trial and subsequent
  23
  24   appeals. (Hawkins Decl., ¶ 53, 54). Additionally, as each Class Member’s
  24
  25   settlement payments are dependent on his or her total workweeks over the Class
  25
  26   Period in proportion to other Class Members workweeks during the Class Period,
  26
  27   Class Members will receive a proportionate share of the settlement. (Id.).
  28

                                                 - 17 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 25 of 31 Page ID
                                  #:372


   1                 5.     Extent of discovery completed and stage of the proceedings
   1
   2          “A settlement following sufficient discovery and genuine arms-
   2
   3   length negotiation is presumed fair.” (Nat'l Rural Telecomms. Coop. v. DIRECTV,
   3
   4   Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)). This putative class action has been in
   4
   5   litigation over a year and a half years. Both sides have engaged in extensive
   5
   6   investigation, including production of voluminous timekeeping and payroll records
   6
   7   and other data, policies and procedures, training and relevant personnel file
   7
   8   documents. (Hawkins Decl., ¶¶ 5-10).
   8
   9          Although sufficient discovery has been conducted to ensure that
   9
  10   the Settlement is fair, adequate and reasonable, there remains substantial litigation
  10
  11   ahead without settlement, including extensive deposition and motion practice
  11
  12   relating to discovery of additional contested class information, briefing and
  12
  13   preparation for trial, further expert discovery and disclosures, class certification,
  13
  14   trial preparation, and the trial itself.
  14
  15          Armed with all of the relevant information, and with the help of an
  15
  16   experienced mediator, counsels for the parties have participated in a lengthy,
  16
  17   serious and informed negotiations and mediation with a highly regarded wage and
  17
  18   hour mediator. (Hawkins Decl., ¶¶ 5-11). It was only after the parties conducted
  18
  19   multiple conferences of counsel and exchanged communications with the mediator
  19
  20   that the parties agreed to the Settlement terms now before the Court for
  20
  21   preliminary approval. (Id.). This class action has reached the stage where the
  21
  22   parties and their counsels have a clear view of the strengths and weaknesses of
  22
  23   their claims and defenses sufficient to support their decision to agree to the
  23
  24   Settlement and its negotiated terms.
  24
  25                 6.     The experience and views of counsel
  25
  26          “Great weight” is normally given to the opinion of counsel regarding class
  26
  27   settlement. (DIRECTV, 221 F.R.D. at 528). The Settlement was a product of
  28 serious, informed, and non-collusive negotiations overseen by a well-

                                                  - 18 -
                     MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 26 of 31 Page ID
                                  #:373


   1   respected mediator. The Class is represented by experienced counsel, and the
   1
   2   parties exchanged a significant amount of documents and information such that
   2
   3   Class Counsel can make an informed recommendation about the proposed
   3
   4   settlement.
   4
   5         Counsel for Plaintiff and the Class Members has represented,
   5
   6   litigated, mediated and settled numerous wage and hour class actions before
   6
   7   numerous state and federal courts, and has sufficient knowledge of the strengths
   7
   8   and weaknesses of the methods of compensation to evaluate the fairness of the
   8
   9   proposed Settlement. (Hawkins Decl.,¶¶ 10, 12, 51, 59). Class Counsel is highly
   9
  10   experienced in complex wage and hour class action litigation, and believes the
  10
  11   Settlement to be fair. (Hawkins Decl., ¶ 59). Plaintiff respectfully submits the
  11
  12   Settlement should be entitled to a presumption of fairness and granted
  12
  13   preliminary approval.
  13
  14         B.      The Requirements for Conditional Certification Are Satisfied
  14
  15         Parties may settle a class action before class certification and stipulate that
  15
  16   a defined class be conditionally certified for settlement purposes. (See, e.g.,
  16
  17   Molski v. Gleich, 318 F.3d 937 (9th Cir. 2003)). Under Rule 23(a) of the Federal
  17
  18   Rules of Civil Procedure (e.g., Rule 23(a)), a class action is appropriate when there
  18
  19   is sufficient: 1) numerosity that joinder of all members is impracticable; 2)
  19
  20   common questions of law or fact to the class; 3) typicality between the claims of
  20
  21   the class representative and the class members; and 4) the class representative and
  21
  22   class counsel will fairly and adequately protect the interests of the class. (Id.).
  22
  23   Upon satisfying Rule 23(a) requirements, Rule 23(b) (3) allows for certification if
  23
  24   there is sufficient predominance of the class member’s claims over those of
  24
  25   individuals, and a class action is superior to other available methods for fairly and
  25
  26   efficiently adjudicating the controversy. (Rule 23(b) (3)). Plaintiff respectfully
  26
  27   submits that conditional certification is appropriate because the Settlement
  28 Agreement satisfies the requirements of both Rule 23(a) and Rule 23(b) (3).

                                                 - 19 -
                     MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 27 of 31 Page ID
                                  #:374


   1                1.     The Class is sufficiently numerous
   1
   2         The Settlement Class is comprised of approximately 5,800 present and
   2
   3   former employees of Defendant during the class period. It would be impracticable
   3
   4   to attempt to join all these Class Members given the efficiencies afforded by
   4
   5   class treatment, and numerosity is sufficient under Rule 23(a) (1).
   5
   6                2.     There are questions of law and fact common to the Class
   6
   7         The requirement for common questions of law and fact under Rule 23
   7
   8   (a) (2) is satisfied by a low threshold showing. (Hanlon, 150 F.3d at 1019-1020
   8
   9   (emphasizing the “minimal requirements” and “permissive” construction of Rule
   9
  10   23(a) (2)). Plaintiff submits there are several common questions of law and fact
  10
  11   corresponding to the seven causes of action of the operative Complaint and the
  11
  12   prayer for relief. Common questions, such as whether or not Defendant’s failure to
  12
  13   provide lawful meal periods, pay meal period premiums, pay all wages for off the
  13
  14   clock work, timely pay wages upon separation, provide accurate itemized wage
  14
  15   statements, violates the California Labor Code and related provisions, predominate
  15
  16   and can be resolved and proven for all Class Members by reference to uniformly
  16
  17   applied policies and practices and common company records. (Hawkins Decl. ¶¶
  17
  18   64, 65). The class claims are well-suited for class resolution as they present
  18
  19   common questions of law and fact.
  19
  20                3.     Plaintiff’s claims are typical of those of the Class members
  20
  21         Typicality under Rule 23(a)(3) requires the class representative’s claims
  21
  22   to be “reasonably co-extensive with those of absent class members; they need not
  22
  23   be substantially identical.” (Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th
  23
  24   Cir.1998)). Plaintiff’s individual claims are identical to those of the Class
  24
  25   Members because they are class-wide claims for: (1) Failure to Pay Wages
  25
  26   including overtime; (2) failure to reimburse mileage; (3) Failure to Provide Rest
  26
  27   Periods; (4) Failure to Provide Meal Periods; (5) Failure to Timely Pay Wages; (6)
  28 Violations of the Unfair Competition Laws; which have also given rise to (7) a

                                                - 20 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 28 of 31 Page ID
                                  #:375


   1   PAGA cause of action under Labor Code Section 2698 et seq. (Hawkins Decl., ¶
   1
   2   65; Ex. 2-Navarrete Declaration). Plaintiff has asserted that each of these class
   2
   3   claims are based upon Defendant’s uniformly applied policies and practices, and
   3
   4   the legal standards and requirements for proving the subject wage and hour claims
   4
   5   under the California Labor Code are the same for Plaintiff’s individual claims and
   5
   6   those of all Class Members. (Id.).
   6
   7                4.    Plaintiff and Class Counsel are adequate
   7
   8         Adequacy under Rule 23(a) (4) concerns whether the class representative will
   8
   9   “fairly and adequately protect the interests of the class.” This inquiry involves two
   9
  10   questions: “(1) do the named Plaintiff and their counsel have any conflicts of
  10
  11   interest with other class members and (2) will the named Plaintiff and their counsel
  11
  12   prosecute the action vigorously on behalf of the class?” (Hanlon, 150 F.3d
  12
  13   at 1020). Both requirements are satisfied here.
  13
  14         There is no antagonism between Plaintiff as the Class Representative
  14
  15   and the Class Members because they all assert the same underlying claims for the
  15
  16   same relief based upon the same violations arising from the same policies and
  16
  17   practices. (See generally Plaintiff Navarrete Decl.) Plaintiff’s declaration provides
  17
  18   further support for the adequacy to serve as Class Representative, recognizes the
  18
  19   requested incentive award is subject to Court approval, and establishes what was
  19
  20   done to provide significant assistance to undersigned counsel in prosecuting the
  20
  21   class claims against Defendant and arriving at the proposed Settlement.
  21
  22         Counsel for Plaintiff and the Class Members have represented, mediated and
  22
  23   settled numerous wage and hour class actions before state and federal courts, and
  23
  24   have extensive experience in litigating complex class actions such as this.
  24
  25   (Hawkins Decl., ¶ 56). Numerous Courts have found Plaintiff’s counsel to be
  25
  26   adequate to serve as a class counsel under either Rule 23 or Section 382 of the
  26
  27   California Code of Civil Procedure, and Plaintiff’s counsel has achieved
  28 excellent results for the classes it has represented. (Id.).

                                                - 21 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 29 of 31 Page ID
                                  #:376


   1                5.     Common questions predominate over individual
   1
   2         The predominance requirement under Rule 23(b) (3) is also satisfied
   2
   3   here, as Plaintiff believes that common questions of law and fact predominate over
   3
   4   individual questions. (See, e.g., Hanlon, 150 F.3d at 1022). Plaintiff alleges that
   4
   5   the proposed Class in this case is sufficiently cohesive, since all Class Members
   5
   6   share a common nucleus of facts and potential legal remedies as alleged in the
   6
   7   Complaint. (Hawkins Decl., ¶¶ 57-59). Plaintiff also alleges that common
   7
   8   questions about payment of wages, or lack thereof, for worked performed by Class
   8
   9   Members predominate over individual questions, and the Class Members’ potential
   9
  10   legal remedies are identical rather than individualized. (Id.). These common
  10
  11   issues present a significant aspect of the case and permit determination of liability
  11
  12   on a class-wide basis, and thus predominate under Rule 23(b) (3) over any
  12
  13   individualized inquiries. (See Hanlon, 150 F.3d at 1022).
  13
  14                6.     Class resolution is superior to other available methods
  14
  15         Class-wide treatment of this dispute is superior to individual litigation under
  15
  16   Rule 23(b) (3). The alternative method of resolution to granting conditional
  16
  17   certification and preliminarily approving the Settlement Agreement would require
  17
  18   approximately 5,800 individual claims for relatively small amounts of damages.
  18
  19   (Hawkins Decl., ¶ 59). However, individual cases would be uneconomical for
  19
  20   potential plaintiffs and their counsel because the cost of litigation dwarfs their
  20
  21   potential recovery. (Id.). All these individual cases would also be looked upon
  21
  22   unfavorably by Defendants and the Court because it would cause an extensive
  22
  23   duplication of efforts and resources. A class action is the superior method of
  23
  24   resolution under Rule 23(b) (3) is well-justified.
  24
  25         C.     The Proposed Class Notice Is Adequate
  25
  26         Plaintiff and Class Counsel respectfully submit that the parties’ proposed
  26
  27   Notice of Class Action (Settlement, Exhibit A and B) comport with the procedural
  28 and substantive requirements of Rule 23. Under Rule 23, due process requires that

                                                - 22 -
                    MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 30 of 31 Page ID
                                  #:377


   1   class members receive notice of the settlement and an opportunity to be heard and
   1
   2   participate in the litigation. (See Rule 23(c) (2) (B); Phillips Petroleum Co. v.
   2
   3   Shutts, 472 U.S. 797 (1985)).
   3
   4         The Settlement Agreement provides for a notice plan that includes mailing a
   4
   5   notice to all Class Members based upon the last known addresses in Defendant's
   5
   6   records along with a NCOA search to confirm or find updated or forwarding
   6
   7   addresses for any Class Members. (Settlement, ¶ 4.4; Hawkins Decl. ¶¶ 52-54).
   7
   8   The parties have agreed to an experienced Settlement Administrator, ILYM Group,
   8
   9   Inc., who provided a competitive bid and is experienced in class action settlement
   9
  10   administration and will mail the Notice. The Notices that are returned as
  10
  11   undeliverable, will be re-mailed to the forwarding address. (Settlement, ¶ 7.2.1; see
  11
  12   also concurrently filed declaration of Sean Hartranft-ILYM Group). As required by
  12
  13   the Settlement, the Notice provides the procedures for Class Members to make to
  13
  14   object or exclude themselves from the Settlement. (Settlement ¶¶ 4.4, 4.5, 4.6).
  14
  15   The Notice informs Class Members they have forty-five (45) days to exclude or
  15
  16   object to the Settlement. Plaintiff and Class Counsel respectfully submit the
  16
  17   proposed Class Notice satisfies the requirements of Rule 23(c) (2) (B).
  17
  18          It is also requested that the Court approve ILYM Group Inc., as the
  18
  19   Administrator and preliminarily approve administration expenses of $55,000 as
  19
  20   reasonable.
  20
  21         D.      Requested Fees, Costs, and Enhancement Are Reasonable
  21
  22         As the Class Representative, Plaintiff is an adequate Class Representative as
  22
  23   he has provided extensive supporting documents, and assisted counsel greatly.
  23
  24   (Hawkins Decl., ¶¶ 60-62; see also generally-Navarrete Decl.).
  24
  25         Plaintiff and Class Counsel also submit the requested attorneys’ fees in the
  25
  26   amount of 33 1/3% of the GSF) is fair and reasonable, and Defendant does not
  26
  27   object to this fee request. Counsel requests that the Court determine the
  28 appropriateness of the fee award based upon the percentage of the common fund

                                                - 23 -
                     MEMORADNUM OF POINTS AND AUTHORITIES
Case 8:19-cv-00794-JLS-ADS Document 37-1 Filed 07/23/20 Page 31 of 31 Page ID
                                  #:378


   1   approach. (See Williams v. MGM-Pathe Commun. Co., 129 F.3d 1026, 1027 (9th
   1
   2   Cir. 1997) (finding the lower court abused its discretion by improperly awarding
   2
   3   attorneys’ fees based upon the class members’ claims against the fund)). Class
   3
   4   Counsel also requests reasonable costs up to $20,000 subject to documentation.
   4
   5   Class Counsel has been the only counsel to represent Class Members in this matter,
   5
   6   and has borne the entire risk and costs of litigation on a pure contingency basis.
   6
   7   (Id.).
   7
   8   V.       NOTICE TO THE LWDA
   8
   9            On July 23, 2020, notice of the settlement was served upon the LWDA.
   9
  10   (Hawkins Decl., ¶ 60).
  10
  11   VI.      CONCLUSION
  11
  12            Plaintiff, without opposition from Defendant, respectfully submits that the
  12
  13   proposed settlement is fair, adequate, and reasonable and is in the best interests of
  13
  14   the Class Members. In view of the foregoing and the documents submitted
  14
  15   herewith, the parties respectfully request that the Court grant preliminarily approval
  15
  16   of the terms of their Settlement Agreement, approve the form and content of the
  16
  17   related Notice, conditionally certify the Class, appoint Plaintiff as the Class
  17
  18   Representative, counsel as Class Counsel, and ILYM Group, Inc., as the
  18
  19   Administrator, and enter the [Proposed] Order concurrently provided for the
  19
  20   Court’s review and approval.
  20
  21
  21   Dated: July 17, 2020                   JAMES HAWKINS APLC
  22
  22                                          By: /s/ Gregory Mauro
  23
  23                                          James R. Hawkins, Esq.
  24                                          Gregory Mauro, Esq.
  24
  25                                          Attorneys for Plaintiff ANTONIO
  25                                          NAVARRETE and for Members
  26                                          of the Class and Subclasses
  26
  27

  28

                                                 - 24 -
                      MEMORADNUM OF POINTS AND AUTHORITIES
